DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that Algreatly does not teach the image areas claimed and that the secondary references fail to cure the deficiencies of Algreatly. While examiner agrees that the entire limitations regarding the areas are not taught by Algreatly, it is believed that the secondary references do fill in the gaps of the Algreatly reference in teaching the claims. Applicant argues that Zhu discloses the "invalid pixel" and "valid region", the "invalid pixel" of Zhu refers to the missing part of the original image file that cannot be distinguished or the part of the element that is not needed in the original image file, and the "invalid pixel" has to be entirely filled by valid pixel of another original image file. Applicant states that the invalid image area of the present application refers to the part where there is no display pixel, and the valid image area of the same original image could be incorporated into the invalid image area to form the intermediate image, and the invalid image area could exist in the final image and does not have to be completely filled. Examiner notes that while the reasons a pixel may be invalid are different in the reference compared to the invention applicant is describing in arguments, it does not appear that such a difference is defined in the claims. 

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 5 recites “the the image pixels” which appears to be a typographical error for “the image pixels”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (U.S. Publication 2015/0161799) in view of Franik (U.S. Publication 2010/0201702), Zhu (U.S. Patent 8,160,391), and Hirsch (U.S. Patent 8,723,859). 

As to claim 1, Algreatly discloses a mapping method for a fulldome display, wherein the fulldome display comprises at least one first displaying module and at least one second displaying module; the at least one first displaying module has a plurality of display pixels, and the at least one second displaying module has a plurality of display pixels (fig. 6; fig. 7; p. 2, section 0022-0023; multiple display modules, inherently containing pixels, make up a semispherical display, the shape of which can read on a “fulldome display” as shown in fig. 6 and images are mapped to each display module), the at least one second displaying module has a first area and a second area (p. 1, section 0017; p. 2, sections 0019-0023; each zone image, made up of different valid areas such as buildings, cars, or people, is “reformed” to fit a corresponding display area in a display); the mapping method comprising steps of:
converting an original image into a deformed image corresponding to the fulldome display (p. 1, section 0018-p. 2, section 0020; the original image is enlarged to fit the fulldome/semispherical display);

displaying a plurality of image pixels of the at least one first image on the display pixels of the at least one first displaying module of the fulldome display based on a first mapping relation, and displaying a plurality of image pixels of at least one intermediate image on the display pixels of the at least one second displaying module of the fulldome display based on a second mapping relation (p. 2, sections 0019-0023; each zone image is “reformed” to fit a corresponding display, which would read on a relation mapping each image to each display; one such zone image would read on an “intermediate” image), .
Algreatly does not disclose, but Franik does disclose wherein the at least one first image corresponds to the at least one first displaying module, and the at least one second image corresponds to the first area of the at least one second displaying module and the at least one third image corresponds to the second area of the at least one second displaying module and incorporating the at least one third image with the at least one second image to form at least one intermediate image (fig. 2; p. 1, section 0022-p. 2, section 0024; an image corresponding to display A is displayed on a portion of a first display; images for displays B and D are combined to form an intermediate image displayed corresponding to part of a second, and also third, display as seen in element 17; with a portion corresponding to the combined image in one area and the portion corresponding to the single image in another area). The motivation for this is to 
Algreatly does not disclose, but Zhu does disclose wherein a plurality of image pixels of the at least one second image comprises at least one first valid image area and at least one invalid image area (fig. 1b; fig. 2; col. 4, lines 16-34; each panoramic image has valid and invalid regions); 
a plurality of image pixels of the at least one third image comprises at least one second valid image area (col. 4, lines 44-61; other images, including a “third” image comprise different valid image areas); 
wherein a number of image pixels in the at least one second valid image area of the image pixels of the at least one third image is smaller than or equal to a number of image pixels in the at least one invalid image area of the image pixels of the at least one second image (col. 4, lines 16-61; the invalid pixels in a second image are replaced with the same number of valid pixels in a third image, or a smaller number of valid pixels in a third image and some valid pixels from another image; in either case, there is a smaller or equal number of valid pixels from the third image as compared to the invalid pixels in the second image);
so that when the at least one third image is incorporated into the at least one second image, the at least one second valid image area of the image pixels of the at least one third image is incorporated into the at least one invalid image area of the 
The motivation for this is to compensate for occlusions in original images (col. 1, lines 17-35). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Algreatly and Franik to incorporate a valid area from a third image into an invalid area in a second image in order to compensate for occlusions in original images as taught by Zhu.
Algreatly does not expressly disclose, but Hirsch does disclose at least one first receiving device connected to the at least one first displaying module, and at least one 

As to claim 4, Zhu discloses wherein the at least one invalid image area of the at least one second image comprises two invalid image areas; in step of incorporating the at least one third image with the at least one second image, the at least one second valid image area of the at least one third image is divided into two valid image sub-areas, and the two valid image sub-areas are respectively incorporated with the two invalid image areas (col. 4, lines 16-64; col. 5, line 59-col. 6, line 6; the areas for 

As to claim 6, Algreatly discloses wherein in step of converting the original image into the deformed image corresponding to the full dome display, comprising obtaining an original mapping relation, wherein the original mapping relation comprises a first original mapping relation and a second original mapping relation; the first original mapping relation corresponds to the at least one first image and the at least one first displaying module and the first original mapping relation constitutes the first mapping relation; the second original mapping relation corresponds to the at least one second image and the at least one second displaying module (p. 2, sections 0019-0023; each zone image is “reformed” to fit a corresponding display, which would read on a relation mapping each image to each display). 
Algreatly does not disclose, but Franik does disclose that the second original mapping relation also corresponds to the at least one third image (fig. 2; p. 1, section 0022-p. 2, section 0024; images for displays B and D are mapped to the displays such that they form an intermediate image displayed corresponding to part of a second, and also third, display as seen in element 17); and in step of incorporating the at least one third image with the at least one second image, converting the second original mapping relation into the second mapping relation (p. 2, sections 0027-0028; a relation is converted to another relation using testing which results in adjustments or corrections to 

As to claim 7, Algreatly does not disclose, but Hirsch does disclose storing the first mapping relation into at least one first receiving device, and storing the second mapping relation into at least one second receiving device, the first mapping relation used by the at least one first receiving device and the second mapping relation used by the at least one second receiving device (col. 9, lines 3-56; a map to map an image for each display substrate/module is received at a receiving device for each display substrate/module). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 8, Franik discloses wherein a number of vertical image pixels of a plurality of image pixels of the at least one third image is smaller than or equal to a number of vertical image pixels of a plurality of image pixels of the at least one second image; a number of vertical image pixels of the image pixels of the at least one intermediate image is equal to the number of vertical image pixels of image pixels of the at least one second image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, an original second image B is the same vertical size as the original third image D and the intermediate image formed by the incorporation of some parts of the third image into the second; as an example, each of original image B, original image D, and the intermediate image formed by combining 

As to claim 9, Franik discloses wherein a sum of the number of vertical image pixels of image pixels of the at least one third image and the number of vertical image pixels of image pixels of the at least one second image is greater than a number of vertical image pixels of the image pixels of the at least one first image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, a second image B and a third image D combined are larger in vertical pixels than a first image A; as an example, B+D could be 768x2 = 1536 pixels while A would only be 768 pixels). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 10, Franik discloses wherein a number of horizontal image pixels of the image pixels of the at least one intermediate image is equal to a number of horizontal image pixels of the image pixels of the at least one first image; a number of vertical image pixels of the image pixels of the at least one intermediate image is equal to a number of vertical image pixels of the image pixels of the at least one first image (fig. 2; fig. 7; p. 4, sections 0057-0058; incorporating the dimensions of the images in fig. 7 into fig. 2, an original image B is the same size as the image B plus portions of other images that make up an intermediate image corresponding to display B; for example, an original image is 1024x768 and the original image combined with the other image to make an intermediate image is also 1024x768). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 13, Zhu discloses wherein the at least one first valid image area of the image pixels of the at least one second image does not overlap with the at least one invalid image area (col. 4, lines 16-64; a mask indicates invalid vs. valid areas/regions; the mask cannot indicate both overlapping at the same time). Motivation for the combination of references is given in the rejection to claim 1.

As to claim 14, Zhu discloses wherein the number of the image pixels in the at least one second valid image area of the image pixels of the at least one third image is smaller than the number of the image pixels in the at least one invalid image area of the image pixels of the at least one second image (col. 4, lines 16-61; the invalid pixels in a second image are replaced with the same number of valid pixels in a third image, or a smaller number of valid pixels in a third image and some valid pixels from another image; in either case, there is a smaller or equal number of valid pixels from the third image as compared to the invalid pixels in the second image); the image pixels of the at least one first valid image area in the at least one intermediate image and the image pixels of the at least one first valid image area are separated by the image pixels of the at least one invalid image area (fig. 4; from the right and left sides of the invalid region, it can be seen that two corner valid areas are separated by the invalid region). Motivation for the combination of references is given in the rejection to claim 1.


s 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly in view of Franik, Zhu, and Hirsch and further in view of Hannuksela (U.S. Publication 2019/0268599).

As to claim 5, Zhu discloses wherein a number of image pixels in each of the invalid image areas increases in a predetermined direction, and a number of image pixels in each of the valid image sub-areas decreases in the predetermined direction (col. 5, line 59-col. 6, line 54; a number of invalid second image pixels increases towards a ground region and the number of valid pixels decreases accordingly in the ground direction), and in step of incorporating the at least one third image with the at least one second image, each of the valid image sub-areas of the at least one third image is incorporated with one of the invalid image areas of the at least one second image (col. 5, line 59-col. 7, line 10; a number of valid 4x4 sub-areas from the third image are incorporated into the invalid areas in the second image). Motivation for the combination of references is given in the rejection to claim 2.
Zhu does not disclose, but Hannuksela does disclose that the third image incorporated is rotated by 180 degrees (fig. 14a; p. 26, sections 0289-0292; a third, bottom image is rotated by 180 degrees before being used to fill in a bottom row of a second image). The motivation for this is to use a reference signal to predict an effective picture area (p. 25, section 0285-p. 26, section 0287). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, Zhu, and Hirsch to fill in a portion of a middle image from a 180 

As to claim 11, Algreatly does not disclose, but Hannuksela does disclose wherein the at least one second image is located between the at least one first image and the at least one third image (fig. 14a; p. 26, sections 0289-0292; the “top” image can read on the third image, the “middle” image can read on the second image, and the “bottom” image can read on the first image; the top/third image is used to reconstruct a portion of the middle/second image). The motivation for this is to use a reference signal to predict an effective picture area (p. 25, section 0285-p. 26, section 0287). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Algreatly, Franik, Zhu, and Hirsch to fill in a portion of a middle image from an adjoining image in order to use a reference signal to predict an effective picture area as taught by Hannuksela. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Algreatly in view of Franik, Zhu, and Hirsch, and further in view of Bigioi (U.S. Publication 2011/0141227).

As to claim 12, Algreatly does not disclose, but Bigioi does disclose wherein the at least one second image comprises two second images; the at least one third image comprises two third images; the at least one first image is located between the two second images; each of the second images is located between the at least one first . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612